Taliaferro, J.
This is an appeal from an order of seizure and sale granted on the petition of the plaintiff, and founded upon a promissory note for the sum of $1300, executed by James A. Pickens, since deceased, in favor of plaintiff, that being an unpaid portion of the price *387of certain real estate in tlie parish of Jefferson, sold by the plaintiff in July, 1806, to the decedent. The payment of the note is secured by mortgage, imparting confession of judgment.
This case was submitted without oral argument by the counsel on both sides. We have no brief or written argument on the part of the defendant. On the part of the plaintiff it is alleged that the appeal was taken merely for delay, and we are asked to award five hundred dollars as damages for a frivolous appeal. The proceeding via executiva seems to be regular, and no reasons-or grounds are stated for taking the appeal.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed. It is further ordered that the plaintiff recover from the defendant the sum of one hundred dollars as damages lor a frivolous appeal. The defendant and appellant paying costs in both courts.